Citation Nr: 0740074	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-33 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the right hip (claimed as right hip injury).

2.  Entitlement to service connection for degenerative 
changes of the pubic symphysis (claimed as groin). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In August 2004, the veteran filed a 
notice of disagreement with the July 2004 rating decision.  
Thereafter, the RO readjudicated his claims and issued a 
rating decision in December 2004, a statement of the case in 
September 2005, and a supplemental statement of the case in 
December 2006.  The veteran perfected his appeal with a 
substantive appeal that was received in October 2005.  


FINDINGS OF FACT

1.  The weight of the competent evidence is in relative 
equipoise on the question of whether the veteran's right hip 
disability is related to his military service.

2.  The weight of the competent evidence is in relative 
equipoise on the question of whether the veteran's 
degenerative changes of the pubic symphysis are related to 
his military service.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, degenerative changes of the right hip were incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  With the resolution of reasonable doubt in the veteran's 
favor, degenerative changes of the pubic symphysis were 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran and his representative contend, in substance, 
that the veteran's right hip and pubic symphysis disabilities 
are the result of his military service.  Because the claim on 
appeal is being granted in full, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

As an initial matter, the Board notes that the veteran's 
initial claim for service connection for a right hip injury 
was submitted in 1979.  The veteran's claim for service 
connection for degenerative changes of the pubic symphysis 
was submitted in 2000.

The veteran's service medical records show that he was 
involved in an automobile accident in December 1977.  The 
veteran complained of left pelvic tenderness but x-rays of 
the pelvis and left hip were negative for any fractures.  The 
veteran was diagnosed with a contusion of the left hip.  The 
veteran's separation examination in September 1979 noted 
slight tenderness of the right hip and provided a diagnosis 
of traumatic arthritis of the right hip.  In a February 1987 
report of medical history, the veteran reported a history of 
arthritis.

In a VA treatment report from April 2002, the veteran 
reported that he had back, pelvic, and hip pain after the 
December 1977 accident.  The April 2002 treatment report 
notes mild chronic degenerative changes of the pubic 
symphysis.  A December 2005 treatment report from the 
veteran's private physician notes x-ray findings of 
osteoarthritis of the hips and degenerative changes in the 
pubic symphysis.  

The Board notes that the claims file contains differing 
opinions as to whether the veteran's current hip and pubic 
symphysis disabilities are related to the December 1977 in-
service injury.  Where, as in this veteran's case, there is a 
difference of medical opinion, the United States Court of 
Appeals for Veterans Claims (Court) has stated that "[i]t is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The medical evidence weighing in favor of the veteran's claim 
includes a March 2004 private examination report from Dr. 
Whittle.  This report extensively reviews the veteran's post-
service medical history and also discusses the 1977 accident 
which resulted in a diagnosis of a left hip contusion.  The 
report notes arthritis in the hip joints and an osteophyte at 
the pubic symphysis.  Dr. Whittle concludes that the 
arthritis present in the veteran's pubic symphysis and hips 
is at least as likely as not related to the injuries the 
veteran sustained in the 1977 in-service accident.  
Dr. Whittle notes the veteran's employment but does not rely 
on it as a factor in formulating her medical opinion.  

Also weighing in favor of the veteran's claim is the fact 
that the veteran originally filed his claim for service 
connection for a right hip injury in 1979, the year he was 
discharged from military service.  This lends support to the 
veteran's contentions that he has experienced ongoing hip and 
pelvic pain since the 1977 accident.

The medical evidence weighing against the veteran's claim 
includes a June 2004 VA examination report in which the VA 
examiner opines that the veteran's current disabilities are 
most likely unrelated to the 1977 in-service injury.  The VA 
examiner wrote on the report that he reviewed the veteran's 
claims file, although the history compiled by the examiner 
appears to be solely that which was related by the veteran 
himself.  The VA examiner does not discuss which joints were 
specifically affected by the veteran's 1977 accident beyond a 
recitation of the veteran's contention that he injured his 
back, pelvis, and hip.  The VA examiner provides no basis for 
his negative nexus opinion other than that the veteran has a 
difficult job which requires manual labor.  

The Board finds that the weight of the competent medical 
evidence is at least in relative equipoise on the question of 
whether the veteran's current disabilities of the right hip 
and pubic symphysis are related to his military service.  
When the evidence is in relative equipoise, the benefit of 
the doubt doctrine provides that such reasonable doubt will 
be resolved in favor of the veteran.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Resolving such reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's currently diagnosed disabilities of the right hip 
and pubic symphysis were incurred in service. 38 U.S.C.A. § 
5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for degenerative changes of the right hip 
(claimed as right hip injury) is granted.

Service connection for degenerative changes of the pubic 
symphysis (claimed as groin) is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


